     Case 2:20-cv-00561 Document 16 Filed 11/13/20 Page 1 of 20 PageID #: 169

                    IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                CHARLESTON DIVISION


WILLIAM ALLEN MEANS

                             Plaintiff,

v.                                              CIVIL ACTION NO. 2:20-cv-00561

E.M. PETERSON, et al.,

                             Defendants.



                        MEMORANDUM OPINION AND ORDER

          Pending before the Court is a Motion to Dismiss filed by Defendants Peterson,

Harvey, and the City of South Charleston. [ECF No. 10]. Parties have responded

[ECF No. 12] and replied [ECF No. 14] and this Motion is ripe for decision. For the

reasons set forth below, Defendants’ Motion to Dismiss [ECF No. 10] is GRANTED

in part and DENIED in part.

     I.      Background and Procedural History

          This case revolves around an incident between Plaintiff William Means and

Defendants Corporal Peterson (“Defendant Peterson”) and Patrolman Harvey

(“Defendant Harvey”) on May 2, 2020. At this stage of the proceedings, I accept

Plaintiff’s factual allegations as true. Plaintiff describes the interactions between him

and Defendants in great detail.

          Plaintiff was riding a motorcycle on State Route 119 when Defendant Peterson

began following him without turning on his lights or siren. [ECF No. ¶¶ 7–8]. This

pursuit lasted over 15 minutes before Defendant Peterson called for back-up and

Defendant Harvey joined the pursuit. Id. at ¶ 9. It is disputed when, or even if,
   Case 2:20-cv-00561 Document 16 Filed 11/13/20 Page 2 of 20 PageID #: 170

Defendant Peterson ever turned on his sirens to initiate a traffic stop. At this stage

of the litigation, I accept Plaintiff’s allegation that Defendant Peterson never

attempted to initiate a traffic stop with lights or sirens as true.

      After the pursuit persisted for some time, Defendant Peterson’s SUV struck

the rear wheel tire of Plaintiff’s motorcycle causing him to drive off the road and crash

into a pond. Id. at ¶ 12. Defendants Peterson and Harvey then approached Plaintiff

as he was lying in the pond unable to move. Defendant Harvey then used pepper

spray on Plaintiff before pulling him out of the pond. Id. at ¶ 15.

      While Plaintiff was lying on the side of the road, either Defendant Peterson or

Defendant Harvey then “stomped down hard on [Plaintiff’s] head.” Id. at ¶ 17. As a

result of the crash, Plaintiff’s spinal cord was broken, and he remains paralyzed from

the waist down. Id. at ¶ 14.

      Plaintiff filed this Complaint on August 25, 2020, alleging five counts against

defendants. In Count I, Plaintiff alleges negligence, gross negligence, and reckless

disregard in the operation of a motor vehicle against Defendants Peterson and the

City of South Charleston. Id. at ¶¶ 21–27. In Count II, Plaintiff alleges the use of

excessive force in violation of the United States Constitution and the West Virginia

Constitution against Defendants Peterson and Harvey. Id. at ¶¶ 28–34. In Count III,

Plaintiff alleges a Section 1983 Claim against Defendant City of South Charleston.

Id. at ¶¶ 35–38. In Count IV, Plaintiff requests injunctive relief requiring Defendant

City of South Charleston to “provide for the video-recording of all police encounters

with suspects and other civilians where there exists a potential for apprehension or

misapprehension.” Id. at ¶¶ at 39–41.
                                            2
    Case 2:20-cv-00561 Document 16 Filed 11/13/20 Page 3 of 20 PageID #: 171

          Defendants filed their Motion to Dismiss on September 30, 2020. [ECF No. 10].

Defendants’ Motion argues (1) that Plaintiff is barred from recovery under West

Virginia law because Plaintiff was injured during the commission of a felony, [ECF

No. 11, at 6–7]; (2) that the City of South Charleston is entitled to absolute immunity

under the West Virginia Tort Claims Act, id. at 7–9; (3) that Defendant Peterson is

immune from negligence claims under the West Virginia Tort Claims Act, id. at 9–

10; (4) that Plaintiff’s State Constitutional Claims are barred by the Tort Claims Act,

id. at 10–11; (5) that Defendants Peterson and Harvey are entitled to qualified

immunity from Plaintiff’s § 1983 claim, id. at 11–14; (6) that Plaintiff has failed to

allege a widespread policy in its § 1983 claim against Defendant City of South

Charleston, id. at 14–17; and (7) that this court lacks the authority to grant the

requested injunctive relief, id. at 17–18.1

    II.      Legal Standard

          In general, a pleading must include “a short and plain statement of the claim

showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2); see McCleary-

Evans v. Md. Dep't of Transp., State Highway Admin., 780 F.3d 582, 585 (4th Cir.

2015) (stating that this requirement exists “to give the defendant fair notice of what

the . . . claim is and the grounds upon which it rests” (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007))). To withstand a motion to dismiss made

pursuant to Federal Rule of Civil Procedure 12(b)(6), a complaint must plead enough

facts “to state a claim to relief that is plausible on its face.” Wikimedia Found. v. Nat'l



1
  Defendants have also moved to dismiss any claim for punitive damages. I reserve judgment on that issue until a
later stage in the litigation.
                                                        3
   Case 2:20-cv-00561 Document 16 Filed 11/13/20 Page 4 of 20 PageID #: 172

Sec. Agency, 857 F.3d 193, 208 (4th Cir. 2017) (quoting Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009)). “A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Iqbal, 556 U.S. at 678. Stated another way, the

factual allegations in the complaint “must be sufficient ‘to raise a right to relief above

the speculative level.’” Woods v. City of Greensboro, 855 F.3d 639, 647 (4th Cir. 2017)

(quoting Twombly, 550 U.S. at 555). Well-pleaded factual allegations are required;

labels, conclusions, and a “formulaic recitation of the elements of a cause of action

will not do.” Twombly, 550 U.S. at 555; see also King v. Rubenstein, 825 F.3d 206,

214 (4th Cir. 2016) (“Bare legal conclusions ‘are not entitled to the assumption of

truth’ and are insufficient to state a claim.” (quoting Iqbal, 556 U.S. at 679)).

      In evaluating the sufficiency of a complaint, the court first “identif[ies]

pleadings that, because they are no more than conclusions, are not entitled to the

assumption of truth.” Iqbal, 556 U.S. at 679. The court then “assume[s] the[] veracity”

of the complaint's “well-pleaded factual allegations” and “determine[s] whether they

plausibly give rise to an entitlement to relief.” Id. “[T]o satisfy the plausibility

standard, a plaintiff is not required to plead factual allegations in great detail, but

the allegations must contain sufficient factual heft to allow a court, drawing on

judicial experience and common sense, to infer more than the mere possibility of that

which is alleged.” Nanni v. Aberdeen Marketplace, Inc., 878 F.3d 447, 452 (4th Cir.

2017) (internal quotation marks omitted).




                                            4
   Case 2:20-cv-00561 Document 16 Filed 11/13/20 Page 5 of 20 PageID #: 173

   III.   Discussion

   a. Is Plaintiff barred from recovering by W. Va. Code § 55-7-13d?

      Defendants argue that Plaintiff is barred from recovering by W. Va. Code § 55-

7-13d because the events described in the Complaint occurred while or after Plaintiff

committed the felony of “fleeing with reckless indifference in violation of W. Va. Code

§ 61-5-17(f).” [ECF No. 11, at 6]. In his response, Plaintiff argues that he did not

commit the felony in question and that, because we must accept his well pleaded

factual allegations as true, this request must be denied. [ECF No. 12, at 2]. In their

reply, Defendants raise—for the first time—the argument that the case must be

dismissed because it could result in conflicting civil and criminal judgments. [ECF

No. 14, at 2]. Section 55-7-13d of the W. Va. Code provides:

      (c) In any civil action, a person . . . may not recover if: (1) Such damages
      arise out of the person’s commission, attempted commission, or
      immediate flight from the commission or attempted commission of a
      felony; and (2) That the person’s damages were suffered as a proximate
      result of the commission, attempted commission, or immediate flight
      from the commission or attempted commission of a felony.
      (d)The burden of alleging and proving the defense set forth in subsection
      (c) of this section shall be upon the person who seeks to assert such
      defense: Provided, That in any civil action in which a person has been
      convicted or pleaded guilty or no contest to a felony, the claim shall be
      dismissed if the court determines as a matter of law that the person’s
      damages were suffered as proximate result of the felonious conduct to
      which the person pleaded guilty or no contest, or upon which the person
      was convicted.

W. Va. Code § 55-7-13d(c)–(d).

      The felony alleged by Defendants is “fleeing with reckless indifference” as

described in W. Va. Code § 61-5-17(f). “A person who intentionally flees or attempts

to flee in a vehicle from a law-enforcement officer acting in his or her official capacity

                                            5
   Case 2:20-cv-00561 Document 16 Filed 11/13/20 Page 6 of 20 PageID #: 174

after the officer has given a clear or audible signal directing the person to stop, and

who operates the vehicle in a manner showing a reckless indifference to the safety of

others, is guilty of a felony . . . .” W. Va. Code § 61-f-17(f).

       While Plaintiff has been charged with this offense, there has been no

conviction. And it is Defendants’ burden to prove that Plaintiff was committing a

felony and that the felony was the cause of his injuries. At this stage of the litigation,

where I accept Plaintiff’s allegations as true, I must accept his allegation that

Defendant Peterson did not visually or audibly try to initiate a traffic stop and that

therefore no felony was committed.

       Because the argument of creating conflicting judgments under Heck v.

Humphrey, 512 U.S. 477 (1994) is raised for the first time in Defendants’ reply brief,

I do not consider it now. See Moss v. Experien Information Solutions, Inc., 3:16-cv-

6213, 2017 WL 1128636, at *3 (S.D. W. Va. March 24, 2017).

       Defendants’ Motion to Dismiss on the grounds that Plaintiff is barred from

recovery because his injuries were proximately caused by his committing a felony is

DENIED.

   b. Is the City of South Charleston absolutely immune from liability?

       Defendants argue that Defendant City of South Charleston is entitled to

absolute statutory immunity from Plaintiff’s negligence claims under W. Va. Code §

29-12A-5(a)(5). Plaintiff argues that this Section does not protect the municipality

from liability for “claims resulting from a law enforcement or police officer’s non-

emergency or careless use of his motor vehicle.” [ECF No. 12, at 3].



                                              6
   Case 2:20-cv-00561 Document 16 Filed 11/13/20 Page 7 of 20 PageID #: 175

      “A political subdivision is liable in damages in a civil action for injury, death,

or loss to persons or property allegedly caused by an act or omission of the political

subdivision or of any of its employees in connection with a government or propriety

function . . . .” W. Va. Code § 29-12A-4(c). But this provision is “subject to” immunity

provisions elsewhere in the West Virginia Code.

      Section 29-12A-5(a)(5) provides that a “political subdivision is immune from

liability if a loss or claim results from . . . the method of providing police, law

enforcement or fire protection.”

      The Supreme Court of Appeals of West Virginia has clarified that this Section

creates absolute immunity for municipalities from claims of negligence by employees

in furtherance of the method of providing police, law enforcement, or fire protection.

Albert v. City of Wheeling, 238 W. Va. 129, 133 (2016) (holding that W. Va. Code §

29-12A-5(a) provides immunity “regardless of whether such loss or claim is caused by

the negligent performance of acts by the political subdivision’s employees while acting

within the scope of employment); Taylor v. Clay County Sheriff’s Dep’t, 2:19-cv-00387,

2020 WL 890247 (S.D. W. Va. Feb. 24, 2020).

      Plaintiff is correct that prior to the ruling by the Supreme Court of Appeals in

Albert, this liability would not have been foreclosed under Smith v. Burdette, 566

S.E.2d 614 (W. Va. 2002), but the language of Albert is explicit. A municipality is not

liable for damages that result from the negligence of a municipal employee when that

negligence occurs in furtherance of providing police, law enforcement, or fire

protection. See Syl Pt. 4, Albert, 238 W. Va. 129. Plaintiff has conceded that



                                           7
   Case 2:20-cv-00561 Document 16 Filed 11/13/20 Page 8 of 20 PageID #: 176

Defendants Peterson and Harvey were acting within the scope of their employment,

so no further analysis on this issue is required.

      Defendants’ Motion to Dismiss Plaintiff’s negligence claim against Defendant

City of South Charleston is GRANTED.

   c. Is Defendant Peterson immune from liability for a negligence claim?

      Defendant Peterson alleges that he is not liable for ordinary negligence

because a “political subdivision employee cannot be liable for negligence.” [ECF No.

11, at 9–10]. Plaintiff concedes that Defendant Peterson is not liable for ordinary

negligence. [EC No. 12, at 7]. Plaintiff preserves his claims that Defendant Peterson

was reckless and or willful in striking Plaintiff’s Motorcycle. [ECF No. 1, at ¶¶ 23, 25,

30]. See Mandolidis v. Elkins Indus., Inc., 161 W. Va. 695 913–14 (W. Va. 1978) (“The

law of this jurisdiction recognizes a distinction between negligence, including gross

negligence, and wilful [sic], wanton, and reckless misconduct. The latter type of

conduct requires a subjective realization of the risk of bodily injury created by the

activity and as such does not constitute any form of negligence.”) (superseded by

statute on other grounds); Weigle v. Pifer, 139 F. Supp. 3d 760, 775 (S.D. W. Va. 2015)

(“West Virginia ‘permits a plaintiff who has asserted a Section 1983 claim against a

law enforcement officer to pursue an independent claim for assault, battery or other

common law intentional tort even if those claims arise from the same facts as the

Section 1983 claim.’”).

      Defendants’ Motion to Dismiss Plaintiff’s negligence claim against Defendant

Peterson is GRANTED.



                                           8
   Case 2:20-cv-00561 Document 16 Filed 11/13/20 Page 9 of 20 PageID #: 177

   d. Are Plaintiff’s West Virginia Constitutional Claims barred by the Tort Claims

      Act?

      Defendants argue that Plaintiff’s claims for damages under the West Virginia

Constitution are barred by the Tort Claims Act. Plaintiff concedes that the Tort

Claims Act does not waive immunity from suit for damages from violations of the

West Virginia Constitution but argues that there is a judicially created cause of action

for these claims. Plaintiff further states that all the allegations that Defendants are

referring to as ‘State Constitutional Claims’ are being pursued against Defendants

as claims of either willful, malicious, wanton or reckless conduct pursued under W.

Va. Code § 29-12A-5(b)(2). [ECF No. 12].

      Defendants are correct that immunity for state constitutional claims is covered

by the Tort Claims Act. See Bowden v. Monroe Cnty. Comm’n, 232 W. Va. 47, 51

(2013). Section 29-12A-5(b)(2) of the Tort Claims Act provides that an “employee of a

political subdivision is immune from liability unless . . . [h]is or her acts were with

malicious purpose, in bad faith, or in a wanton or reckless manner.” Because

Defendants Peterson and Harvey’s immunity from suit for allegations of malicious,

wanton, or reckless conduct is waived by statute, I need not decide whether there is

an additional cause of action for this same conduct for violating the West Virginia

Constitution.

   e. Are Defendants Peterson and Harvey entitled to qualified immunity?

      Defendants Peterson and Harvey argue that they are entitled to qualified

immunity from Plaintiff’s claims that Defendants Peterson and Harvey violated his

constitutional rights. Defendants assert that Plaintiff has not demonstrated that
                                           9
    Case 2:20-cv-00561 Document 16 Filed 11/13/20 Page 10 of 20 PageID #: 178

Defendant Peterson violated a clearly established law when Officer Peterson forced

his motorcycle off the road or that Defendant Harvey violated a clearly established

law by pepper spraying him while he was in the pond.2

         Under the doctrine of qualified immunity, “[g]overnmental officials performing

discretionary functions are shielded from liability for money damages so long ‘as their

conduct does not violate clearly established statutory or constitutional rights of which

a reasonable person would have known.’” Maciariello v. Sumner, 973 F.2d 295, 298

(4th Cir. 1992) (quoting Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)).

         Thus, the court must undertake a two-part inquiry: (1) viewing the facts in the

light most favorable to the Plaintiff, the court must determine if there was a

constitutional violation; and (2) if so, whether the right violated was clearly

established at the time of the violation. Pearson v. Callahan, 555 U.S. 223, 231 (2009).

If the answer to either question is no, then the Defendants are entitled to qualified

immunity. The Supreme Court previously required courts to address the first prong

before the second. See Saucier v. Katz, 533 U.S. 194, 201 (2001). “In 2009, however,

the Court held that judges ‘should be permitted to exercise their sound discretion in

deciding which of the two prongs of the qualified immunity analysis should be

addressed first in light of the circumstances in the particular case at hand.’” Adams

v. Ferguson, 884 F.3d 219, 226 (4th Cir. 2018) (quoting Pearson, 555 U.S. at 236).




2
 Plaintiff notes that Defendants have not raised qualified immunity for Plaintiff’s claim that either Defendant
Peterson or Defendant Harvey “stomped” on his head.
                                                         10
  Case 2:20-cv-00561 Document 16 Filed 11/13/20 Page 11 of 20 PageID #: 179

                 i. Was this an unreasonable seizure under the Fourth Amendment?

      Plaintiff “alleges a violation of his rights under the Fourth Amendment, which

“guarantees citizens the right ‘to be secure in their persons . . . against unreasonable

. . . seizures.’” Graham v. Connor, 490 U.S. 386, 394 (1989) (quoting U.S. Const.

amend. IV). The Fourth Amendment’s bar on unreasonable seizures prohibits the use

of excessive force by a police officer in effectuating an arrest. Clem v. Corbeau, 284

F.3d 543, 549–50 (4th Cir. 2002).” To determine whether an officer’s use of force is

excessive, we apply a “standard of objective reasonableness.” Id. at 550. “We do not

inquire into an officer’s motives, intentions, or tendencies, and instead determine

whether a reasonable officer in the same circumstances would have concluded that a

threat existed justifying the particular use of force.” Id. (citing Elliot v. Leavitt, 99

F.3d 640, 642 (4th Cir. 1996).

      Because the excessiveness turns on “the information possessed by the officer

at the moment that force is employed,” force justified at the beginning of an encounter

is not justified if—even seconds later—that justification for the initial force has been

eliminated. In Brockington v. Boykins, the Fourth Circuit held that the use of deadly

force became objectively unreasonable once the suspect, disabled by the officer’s

initial use of deadly force fell to the ground, 637 F.3d 503, 507–08 (4th Cir. 2011).

      Here, Plaintiff has alleged that Defendant Peterson followed him at an unsafe

distance for fifteen minutes for no reason other than a suspicion that the motorcycle

might be stolen. Defendant Peterson then willfully struck the rear of Plaintiff’s

motorcycle with his SUV, causing Plaintiff to crash into a drainage pond. The impact

of the crash severed his spine. After Plaintiff had been knocked to the ground by the
                                           11
    Case 2:20-cv-00561 Document 16 Filed 11/13/20 Page 12 of 20 PageID #: 180

initial use of deadly force, Defendant Harvey used pepper spray on Plaintiff while he

was still incapacitated in the pond. Then, after pulling Plaintiff from the pond

Defendant Harvey or Defendant Peterson proceeded to “stomp” on his head.3

         Accepting Plaintiff’s well pleaded factual allegations as true, which I am

required to do at this stage of litigation, it is clear that the use of Defendant Peterson’s

SUV to run Plaintiff’s motorcycle off the road was unreasonable and that the

application of pepper spray by Defendant Harvey was unreasonable.

                       ii. Was this a violation of clearly established law?

         “Unless the plaintiff's allegations state a claim of violation of clearly

established law, a defendant pleading qualified immunity is entitled to dismissal

before the commencement of discovery.” Mitchell v. Forsyth, 472 U.S. 511, 526 (1985).

“When determining whether a right was ‘clearly established,’ ‘[t]he dispositive

question is whether the violative nature of particular conduct is clearly established.’”

Mack v. Turner, No. 5:15-03589, 2016 WL 7840216, at *6 (S.D. W. Va. Dec. 13, 2016)

(quoting Mullenix v. Luna, 136 S. Ct. 305, 308 (2015) (per curiam)). “To be ‘clearly

established,’ ‘[t]he contours of the right must be sufficiently clear that a reasonable

official would understand that what he is doing violates that right.’” Id. (quoting

Anderson v. Creighton, 483 U.S. 635, 640 (1987)).

         Though, of course, “officials can still be on notice that their conduct violates

established law even in novel factual circumstances.” Hope v. Pelzer, 536 U.S. 730,

741 (2002); Wilson v. Layne, 526 U.S. 603, 620–21 (1999) (Stevens, J., dissenting).



3
  I, of course, recognize that Defendants Peterson and Harvey allege a noticeably different version of this story in
their police reports and pleadings. Determining which version of this story is true is for a later stage of litigation.
                                                           12
  Case 2:20-cv-00561 Document 16 Filed 11/13/20 Page 13 of 20 PageID #: 181

There does not need to be a “case directly on point, but existing precedent must have

placed the statutory or constitutional question beyond debate.” Ashcroft v. al-Kidd,

563 U.S. 731, 741 (2011). “The salient question . . . is whether the state of the law . . .

gave [Defendants] fair warning that their alleged conduct was unconstitutional.”

Waterman v. Batton, 393 F.3d 471, 476 (4th Cir. 2005) (quoting Wilson v. Layne, 526

U.S. 603, 617 (1999)).

      The Supreme Court has “repeatedly told courts . . . not to define clearly

established law at a high level of generality.” Ashcroft v. al-Kidd, 563 U.S. 731, 742

(2011). Thus, courts consider whether a right is clearly established “in light of the

specific context of the case, not as a broad general proposition.” Adams, 884 F.3d at

227 (citing Mullenix v. Luna, 136 S. Ct. 305, 308 (2015)).

      This requires me to decide whether it is clearly established under the law that

police officers cannot, without any probable cause that a crime has been committed,

without any belief that a suspect poses a danger to others, without any effort to

initiate a traffic stop with lights or sirens, run a suspect off the road by striking a

motorcycle with an SUV. I also must decide whether there is a clearly established

right which provides that a police officer may not use pepper spray on a suspect who

is lying unconscious and unmoving in a drainage pond. I then must decide whether it

is a clearly established right which protects a suspect from a police officer “stomping”

on his head while he is lying unconscious on the ground.

      In Brower v. County of Inyo, the Supreme Court established that using a police

vehicle to stop another vehicle by crashing into it is a seizure under the Fourth

Amendment, 489 U.S. 593, 598 (1989) (“If . . . the police cruiser had pulled alongside
                                            13
  Case 2:20-cv-00561 Document 16 Filed 11/13/20 Page 14 of 20 PageID #: 182

the fleeing car and sideswiped it, producing the crash, then the termination of the

suspect’s freedom of movement would have been a seizure.”) In Tennessee v. Garner,

the Supreme Court stated that “if the suspect threatens the officer with a weapon or

there is probable cause to believe that he has committed a crime involving the

infliction or threatened infliction of serious physical harm, deadly force may be used

if necessary to prevent escape, and if, where feasible, some warning has been given,”

471 U.S. 1, 11–12 (1985).

      In Scott v. Harris, the Supreme Court examined the reasonableness of a police

officer applying deadly force to end a high speed police chase that was putting many

members of the public in danger and arrived at this rule: “A police officer’s attempt

to terminate a dangerous high-speed car chase that threatens the lives of innocent

bystanders does not violate the Fourth Amendment, even when it places the fleeing

motorist at risk of serious injury or death,” 550 U.S. 372, 386 (2007). In Scott, the

necessity for using deadly force hinged on the key fact that the police officer applied

deadly force to prevent serious harm to the officers or others during a “Hollywood-

style car chase of the most frightening sort, placing police officers and innocent

bystanders alike at great risk of serious injury.” Id. at 379–381. The holding in Scott

puts a law enforcement officer on notice that deadly force is not appropriate to seize

a vehicle traveling at a slow speed that is not posing a danger to others.

      Based on the law established by Brower, Garner, and Scott, and accepting the

Plaintiff’s alleged facts as true, I cannot find that any reasonable law enforcement

officer would believe it to be lawful to apply deadly force to end a low-speed pursuit

without having first attempted to initiate the stop via sirens. Defendants Peterson
                                          14
  Case 2:20-cv-00561 Document 16 Filed 11/13/20 Page 15 of 20 PageID #: 183

and Harvey did not have probable cause to believe that Plaintiff was fleeing after

committing a crime of violence. Plaintiff had not threatened Defendants Peterson and

Harvey, or anyone else, with a weapon or threat of violence. Plaintiff was not

traveling at a great rate of speed and was not putting anyone else on the road in

danger. All of the factors that might have made Defendant Peterson’s application of

force to run the motorcycle of the road lawful were absent in this case, and it was

clearly established at the time that an application of deadly force without one of these

factors was unlawful.

      I turn now to the use of pepper spray by Defendant Harvey and the “stomping”

on his head that is corroborated by video evidence. In Brockington v. Boykins, the

Fourth Circuit held that the use of deadly force became objectively unreasonable once

the suspect, disabled by the officer’s initial use of deadly force fell to the ground, 637

F.3d 503, 507–08 (4th Cir. 2011). Plaintiff has alleged that he was motionless in the

pond after his spine was severed, when Defendant Harvey used pepper spray on him.

Plaintiff alleged he was still unmoving when one of the Defendants “stomped” on his

head. At the time of this incident, it was clearly established law that police officers

could not use additional excessive force on a suspect who has already been

incapacitated from an initial use of force.

      If Plaintiff’s version of events is accepted, as I must do at this stage, a trier of

fact could easily conclude that a Fourth Amendment violation occurred and that

reasonable officers in Defendants’ position could not have believed that they were

acting lawfully in employing deadly force. Defendants Peterson and Harvey are not

entitled to qualified immunity at this point in the litigation.
                                              15
  Case 2:20-cv-00561 Document 16 Filed 11/13/20 Page 16 of 20 PageID #: 184

       Defendants’ Motion to Dismiss Plaintiff’s § 1983 claims against Defendants

Peterson and Harvey is DENIED.

   f. Is the Town of South Charleston immune from suit under § 1983?

       Defendants argue that Plaintiff’s § 1983 claim against Defendant City of South

Charleston fails because Plaintiff did not allege a widespread policy but rather

alleged only a single incident of misconduct. Plaintiff responds that the City’s failure

to require the use of body cameras and dashboard cameras amounts to a failure to

supervise that encourages the violation of citizens’ constitutional rights.

       The theory of liability set forth in Monell provides for a § 1983 claim against

local governments when their formal policies or customs result in constitutional

deprivations. Monell v. Dep't of Soc. Servs., 436 U.S. 658, 694 (1978). A municipal

custom refers to relevant practices so widespread as to have the force of law, though

not formally approved by a legislative body. Bd. of the County. Comm'rs v. Brown,

520 U.S. 397, 403–04 (1997). A custom can include a municipality's failure to hire,

train, supervise, and discipline its employees. See Connick v. Thompson, 563 U.S. 51,

61 (2011); Brown, 520 U.S. at 415. Municipal liability under § 1983 cannot be based

on a theory of respondeat superior. Id.; City of Canton, Ohio v. Harris, 489 U.S. 378,

379 (1989).

       The municipality’s failure to hire, train, supervise, or discipline must amount

to deliberate indifference toward the constitutional rights at stake. City of Canton,

Ohio, 489 U.S. at 379. Plaintiffs must demonstrate that the deliberate indifference

caused the violation of their constitutional rights. See id. In this case, plaintiff alleges


                                            16
  Case 2:20-cv-00561 Document 16 Filed 11/13/20 Page 17 of 20 PageID #: 185

supervisory liability against Defendant City of South Charleston. [ECF No. 1, at ¶¶

35–38].

      The Fourth Circuit has identified three elements in analyzing failure to

supervise or discipline under Monell:

      (1) that the supervisor had actual or constructive knowledge that
          his subordinate was engaged in conduct that posed a pervasive
          and unreasonable risk of constitutional injury to citizens like
          the plaintiff;
      (2) that the supervisor’s response to that knowledge was so
          inadequate as to show deliberate indifference to or tacit
          authorization of the alleged offensive practices; and
      (3) that there was an affirmative causal link between the
          supervisor’s inaction and the particular constitutional injury
          suffered by the plaintiff.

Wilkins v. Montgomery, 751 F.3d 214, 226 (4th Cir. 2014) (citing Shaw v. Stroud, 13

F.3d 791, 798 (4th Cir. 1994)). Demonstrating a “pervasive and unreasonable risk”

requires evidence that the conduct is “widespread, or at least has been used on several

different occasions.” Wilkins, 751 F.3d at 226.

      In this case, plaintiff has not pleaded specific facts that indicate that

Defendants Peterson and Harvey, or even other South Charleston law enforcement

officers, used unconstitutional excessive force on occasions other than May 2, 2020.

Nor has he alleged that Defendant City of South Charleston knew about any other

instances of Defendants using excessive force.

      Defendants’ Motion to Dismiss Plaintiff’s § 1983 claim against Defendant City

of South Charleston is GRANTED.




                                          17
   Case 2:20-cv-00561 Document 16 Filed 11/13/20 Page 18 of 20 PageID #: 186

   g. Does the court have jurisdiction to grant the injunctive relief requested?

       Defendants argue that Plaintiff’s request for injunctive relief should fail for

lack of a justiciable controversy. Plaintiff asserts that a justiciable controversy exists

and that if I find that the policy of not requiring body or dashboard cameras is

unconstitutional, then I must enjoin Defendant City of South Charleston, requiring

them to use body and dashboard cameras whenever the apprehension of a suspect is

possible. But first I will address whether Plaintiff has standing to pursue this claim.

       To establish Article III standing, a plaintiff “must have (1) suffered an injury

in fact, (2) that is fairly traceable to the challenged conduct . . . and (3) that is likely

to be redressed by a favorable judicial decision.” Spokeo, Inc. v. Robins, 136 S. Ct.

1540, 1547 (2016).

       The injury-in-fact requirement ensures that plaintiffs have a “personal stake

in the outcome of the controversy.” Warth v. Seldin, 422 U.S. 490, 498 (1975). Injury

in fact is “an invasion of a legally protected interest” that is “concrete and

particularized” and “actual or imminent, not conjectural or hypothetical.” Spokeo, 136

S. Ct. at 1548. “An allegation of future injury may suffice if the threatened injury is

certainly impending, or there is a substantial risk that the harm will occur.” Susan

B. Anthony List v. Driehaus, 134 S. Ct. 2334, 2341 (2014) (internal quotation marks

omitted). Because Plaintiff seeks declaratory and injunctive relief, he must establish

an ongoing or future injury in fact. O'Shea v. Littleton, 414 U.S. 488, 495–96, (1974)

(“Past exposure to illegal conduct does not in itself show a present case or controversy

regarding injunctive relief . . . if unaccompanied by any continuing, present adverse

effects.”).
                                            18
  Case 2:20-cv-00561 Document 16 Filed 11/13/20 Page 19 of 20 PageID #: 187

         Plaintiff “must demonstrate ‘a personal stake in the outcome,’ showing that

they have ‘sustained or [are] immediately in danger of sustaining some direct injury

as the result of the challenged official conduct.’” Maryland Shall Issue, Inc. v. Hogan,

971 F.3d 199, 220 (4th Cir. 2020) (quoting City of Los Angeles v. Lyons, 461 U.S. 95,

101–02 (1983)). In Lyons, the plaintiff sought to enjoin the Los Angeles Police

Department’s use of chokeholds when an officer faces no threat of deadly force, 461

U.S. at 98. The plaintiff had previously been handcuffed and choked by a police officer

during the course of a traffic stop, but the Court held that “[a]bsent a sufficient

likelihood that he will again be wronged in a similar way, Lyons is no more entitled

to an injunction than any other citizen of Los Angeles.” Id. at 111.

         Like the request in Lyons, Plaintiff here seeks injunctive relief against

Defendant City of South Charleston without having alleged multiple instances of

misconduct based on a theory that a lack of body cameras and dashboard cameras

encourages the use of excessive force by police officers. Therefore, I find that Plaintiff

lacks standing to seek injunctive relief for the use of body and dashboard cameras.

         Because Plaintiff lacks standing to pursue the requested injunctive relief,

Defendants’ Motion to Dismiss Plaintiff’s claim for Injunctive and Declaratory relief

is GRANTED.

   IV.      Conclusion

         In summary, Defendants’ Motion to Dismiss [ECF No. 10] is DENIED in part

and GRANTED in part. Defendants’ Motion to Dismiss Plaintiff’s claim on the

grounds that he was committing a felony is DENIED. Defendants’ Motion to Dismiss

the § 1983 claims against Defendants Harvey and Peterson is DENIED.
                                           19
  Case 2:20-cv-00561 Document 16 Filed 11/13/20 Page 20 of 20 PageID #: 188

      Defendants’ Motion to Dismiss all negligence claims against the City of South

Charleston is GRANTED. Defendants’ Motion to Dismiss the negligence claim

against Defendant Peterson is GRANTED. Defendants’ Motion to Dismiss the § 1983

claim against Defendant City of South Charleston is GRANTED. Defendants’ Motion

to Dismiss Plaintiff’s claim for Injunctive and Declaratory relief is GRANTED.

      The court DIRECTS the Clerk to send a copy of this Order to counsel of record

and any unrepresented party.

                                      ENTER:       November 13, 2020




                                        20
